Citation Nr: 0207115	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-22 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia (CML) due to exposure to ionizing radiation in 
service.  


REPRESENTATION

Appellant represented by:	L. Pulliam, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active naval service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Winston-Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 1995, the Board denied the present appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1, 1999, and 
hereinafter referred to as the Court).  In June 1996, the 
Court entered an order that vacated the Board's January 1995 
decision and granted a joint motion for remand entered into 
between VA General Counsel and the veteran's attorney-
representative.  The Court did not retain jurisdiction over 
the matter.  The Court returned the case to Board and after 
remands to the RO in May 1997 and September 1997, the Board 
denied the appeal in a decision dated in September 1999.  The 
veteran appealed the Board's September 1999 decision to the 
Court.  In an order dated in April 2001, the Court vacated 
the September 1999 Board decision and remanded the matter for 
readjudication with consideration of the applicability of the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (Nov. 9, 2000).  


FINDINGS OF FACT

1.  The veteran currently has CML, which was initially 
manifested and diagnosed in 1988.  

2.  On August 13, 1945, in support of a photo-reconnaissance 
mission, the veteran piloted an F6f-5 aircraft at low 
altitude over Hiroshima and Nagasaki, Japan; his actions 
qualify as a "radiation-risk activity" as defined at 
38 C.F.R. § 3.309(d)(3), and he is therefore a "radiation-
exposed" veteran under that regulation.  


CONCLUSION OF LAW

The veteran's currently diagnosed CML may be presumed to have 
been incurred during his World War II service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1154 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

After the Board's September 1999 decision in this case, the 
Congress, in November 2000, enacted the VCAA.  The VCAA 
codified certain notice and duty-to-assist requirements and 
eliminated the well-grounded claim requirement.  In February 
2001, the Court issued Holliday v. Principi, 14 Vet. App. 280 
(2001).  In Holliday, the Court held that "all provisions of 
the VCAA are potentially applicable to claims pending on the 
date of the VCAA's enactment."  Id. at 286.  In December 
2000, the Court ordered the appellant to file a supplemental 
brief addressing the effect, if any, of the VCAA on his 
claim.  The Court further ordered the VA Secretary to file a 
reply.  The appellant argued that VA had not met the notice 
and duty-to-assist requirements of the VCAA and that VA 
should have applied the benefit of the doubt rule as 
expressed in the VCAA.  In its response, the Secretary argued 
that in this case the appellant's claim has been fully 
developed and that the case was therefore not affected by the 
enactment of the VCAA.  In its April 2001 order, the Court 
concluded that it could not be held as a matter of law that 
the appellant would not benefit from readjudication in light 
of the VCAA.  In its order, the Court vacated the September 
1999 Board decision and remanded the matter to the Board for 
readjudication.  

In April 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  In Dyment, the Federal 
Circuit held that only section 4 of the VCAA, which 
eliminated the well-grounded claim requirement, is to be 
considered retroactive to claims pending at the time of the 
VCAA's enactment.  The Federal Circuit concluded that the 
notice and duty to assist provisions of the VCAA were not 
intended to be given retroactive effect and are applicable 
only to claims still under consideration by VA at the time of 
the VCAA's enactment and to claims filed after the VCAA's 
enactment.  More recently, in May 2002, in a case where a 
proceeding was complete before VA, but which was on appeal at 
the time the VCAA was enacted, the Federal Circuit held that 
the case should not be remanded to the Court of Appeals for 
Veterans Claims (or, in turn, to the Board) for further 
proceedings under the notice and duty to assist provisions of 
the VCAA.  Bernklau v. Principi, No. 00-7122, 2002 U.S. App. 
LEXIS 9516 (Fed. Cir. May 20, 2002).  The Federal Circuit 
concluded that the notice and duty to assist provisions of 
the VCAA do not apply retroactively to require that 
proceedings that were complete before the Department of 
Veterans Affairs and were on appeal to the Court of Appeals 
for Veterans Claims or the United States Court of Appeals for 
the Federal Circuit be remanded for readjudication under the 
new statute.  Id.  

In any event, it is the judgment of the Board that VA has 
fulfilled its duty to assist the veteran in the development 
of his claim and has notified him of evidence necessary to 
substantiate his claim.  In this regard, in the Statement of 
the Case (SOC) and Supplemental Statements of the Case 
(SSOCs)the RO informed the veteran of the regulations 
applicable to his claim.  These documents provided the 
veteran with the definition of radiation-risk activity for 
purposes of 38 C.F.R. § 3.309(d) and informed him of the 
procedural guidelines for radiation claims contained in 
38 C.F.R. § 3.311.  In addition, in those documents, the RO 
outlined the evidence it considered in adjudicating the 
claim.  

Although the Court vacated and remanded the Board's January 
1995 and September 1999 decisions and their legal efficacy, 
both of the Board's prior discussions remain a matter of 
record and were provided to the veteran.  Examination of the 
now-vacated Board decisions reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
the legal provisions in the context of the evidence then of 
record.  The discussions in the rating decisions, the SOC, 
the SSOCs, and the Board's decisions provided the veteran 
with extensive advisement of the information and evidence 
needed to substantiate his claim.  These documents 
demonstrate compliance with VA's notification requirements.  

In view of its decision in this appeal, the Board is 
satisfied that all relevant facts have been adequately 
developed pursuant to VA's statutory duty to assist the 
veteran in the development of his claim.  Neither the veteran 
nor his attorney has suggested there is any outstanding 
evidence that could be pertinent to this claim, and the 
veteran's attorney did not respond to the Board's June 2001 
letter in which it advised him that he could submit 
additional argument and evidence in support of the appeal.  

Service Connection Generally

Generally applicable law and regulations provide that service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a pre-existing injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more during a period of war and 
leukemia became manifest to a degree of 10 percent within one 
year from the date of service separation, the disease shall 
be presumed to have been incurred in service even though 
there is no evidence of the disease during service; this 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Review of the veteran's service medical records and post-
service medical records submitted by the veteran shows no 
complaint, treatment or finding indicating the presence of 
CML until 1988.  The evidence does not show, nor does the 
veteran contend, that CML was manifested during service or 
for many years thereafter.  There is no basis in the record 
for a grant of service connection on a direct basis under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 or on a presumptive 
basis under 38 U.S.C.A. § 1112(a) and 38 C.F.R. § 3.309(a).  

Radiation Claim

The veteran contends that his CML was caused by exposure to 
ionizing radiation in service.  The provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) create a presumption of 
service incurrence for CML on a radiation basis if it is 
shown that the veteran was a "radiation-exposed" veteran as 
defined by the statute and regulation.  The term "radiation-
exposed veteran" is defined, in pertinent part, as a veteran 
who, while serving on active duty, participated in a 
"radiation-risk activity."  Under the statute and 
regulation, the term "radiation-risk activity" means, in 
pertinent part, the occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946.  38 U.S.C.A. 
§ 1112(c)(3); 38 C.F.R. § 3.309(d)(3)(ii)(B).  The regulation 
further provides that the term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. 
§ 3.309(d)(3)(vi).  This presumption can be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d).  

The veteran has testified that he flew a combat air patrol 
(CAP) mission guarding a photographic flight that passed over 
both Hiroshima and Nagasaki within six days or, at most, one 
week of the bombing of those cities (on August 6 and 9, 1945, 
respectively).  See Transcript of December 1994 hearing, pp. 
3, 7-12; Transcript of February 1994 hearing, p. 2.  The 
veteran testified that either the commanding officer of his 
squadron or the executive officer of this squadron assigned 
him and three other pilots to the mission over Hiroshima and 
Nagasaki.  One pilot was to take photographs, and he was to 
have a wingman; the veteran was to fly CAP as wingman to 
another pilot, a Lieutenant (jg) F.S.  Transcript of December 
1994 hearing, pp. 7-8; Transcript of February 1994 hearing, 
p. 2.  The veteran testified that after the photography was 
complete, he and the other CAP pilot, after determining it 
was safe to do so, flew about two passes over each city at a 
low altitude of not more than 200 feet.  Transcript of 
December 1994 hearing, pp. 12-13.  After returning to his 
aircraft carrier (USS LEXINGTON, CV-16), he and the other 
three pilots each gave a report over a loudspeaker to the 
ship's company describing the "complete devastation" they 
had seen on this mission.  See Transcript of December 1994 
hearing, pp. 13, 16; Transcript of February 1994 hearing, pp. 
2-3.  The veteran testified that although he could not 
remember the name of the photography pilot or his wingman, he 
did recall that the photography pilot was later killed after 
their unit was sent to Guam.  Transcript of February 1994 
hearing, p. 2.  

At the February 1994 hearing, the veteran's spouse testified 
that when the veteran told her about his experiences and what 
he had seen in connection with the bombings, it did not occur 
to her that he could have been affected by radiation because 
he was in an airplane at the time.  She also testified that 
when the veteran was diagnosed as having CML he mentioned to 
the oncologist that the only time he could possibly have been 
exposed to any radiation was when he flew over these two 
bombed cities.  At the December 1994 hearing, the veteran's 
spouse testified that in October 1945 the veteran telephoned 
her from Seattle and that she then met him in Chicago for a 
week.  At that time he told her had seen the devastation from 
the atomic bombs.  He also told her that he and several other 
pilots had gone to Seattle to visit the parents of the 
photography pilot who had been killed in Guam.  Transcript of 
December 1994 hearing, pp. 28-29.  

The veteran has submitted his flight log book from service, 
which includes the period from July through September 1945.  
The log, certified by the veteran and approved his squadron's 
executive officer each month, shows that the veteran flew 
strike missions over Japan in July 1945, including a mission 
to Kure, Japan, on July 24th.  Examination of the flight log 
for August 1945 shows that the veteran flew CAP flights in 
early August 1945, with duration of the flights ranging from 
4.1 to 4.6 hours.  The log shows that on August 13, 1945, the 
veteran flew a CAP flight that lasted 6.2 hours.  At his 
December 1994 hearing, the veteran testified that for this 
flight his aircraft was equipped with 2,400 rounds of .50-
caliber ammunition, 6 six-inch rocket and an extra fuel tank.  
He also testified that his flight was launched by dawn and 
that his approximate airspeed on the flight over Hiroshima 
and Nagasaki was between 200 and 210 knots.  

The Defense Special Weapons Agency (DSWP) (formerly Defense 
Nuclear Agency) reviewed the veteran's flight log along with 
available war diaries from the veteran's squadron, VF-94, and 
the USS LEXINGTON, CV-16.  DSWA confirmed that the veteran 
was a member of VF-94 aboard the USS LEXINGTON during the 
time in question.  DSWA has reported that the War Diary for 
VF 94 is available only through August 13, 1945, and has 
stated that on that date the USS LEXINGTON's air wing was 
involved in air strikes over the Tokyo area.  In letters 
received in March 1997 and May 1998, DSWA stated that the 
veteran's flight log for August 1 through September 2, 1945, 
indicates that the he flew eleven missions over targets in 
northern and eastern Honshu (Tokyo and Nagoya areas) and 
Hokkaido.  Upon review of the veteran's flight logs, the 
Board observes that although the log shows that the veteran 
flew eleven missions during August and September, the log 
does not specify the destination of the flight except on 
three dates, August 24, August 29 and September 1, on which 
dates, respectively, he flew over Honshu for patrol and 
spotting of POW camps, a patrol mission in the Tokyo area and 
over the city of Tokyo, and a CAP mission over a destroyer in 
the Sendai area.  

DSWA has not stated that the War Diary from the veteran's 
squadron or the War Diary from the USS LEXINGTON explicitly 
refutes the veteran's testimony that he flew over Hiroshima 
and Nagasaki within a week after the atomic bombing of those 
cities on August 6 and August 9, respectively.  The veteran's 
flight log shows that he flew a 6.2-hour flight on August 13, 
which was within a week of the bombings.  

DSWA has stated that at a speed of 210 knots, the speed the 
veteran testified that he estimated his plane traveled on a 
CAP flight, the veteran's 6.2-hour flight would have covered 
a maximum of 1500 miles.  Using USS LEXINGTON positions at 
8:00am and noon on August 13, DSWA calculated that the round 
trip to Hiroshima and Nagasaki was 1554 miles.  The Board 
notes, however, that the veteran testified that his flight 
launched by dawn, which indicates that the positions of the 
USS LEXINGTON at 8:00am and noon on August 13 can serve only 
as an estimate of the ship's position at the time the 
veteran's plane took off and landed.  In view of this 
variable as well as other variables such as winds and 
aircraft capabilities (such as whether increased speed was 
possible if needed) that were not taken into account in the 
DSWA calculations, the Board does not accept as definitive 
DSWA's statement that the USS LEXINGTON was "just out of 
range" of Hiroshima and Nagasaki to make such a flight.  

The veteran's Notice of Separation from U.S. Naval Service, 
NAVPERS-553 shows that he was a qualified naval aviator.  It 
also shows he served in VF-94 aboard the USS LEXINTON and 
received the Air Medal and the Presidential Unit Citation.  
In the Board's view, because they were subject to hostile 
fire, pilots who flew missions over Japan prior to the 
Japanese surrender were engaged in combat with the enemy 
under 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d).  The 
Board, therefore, accepts the veteran's testimony that he 
flew over Hiroshima and Nagasaki in support of a photo-
reconnaissance mission.  His testimony is unrefuted by 
documentation provided by the service department and is 
supported by his flight log, which documents his 6.2-hour CAP 
mission on August 13, 1945.  The veteran's testimony is also 
supported by the testimony of his wife who recalls that he 
told her about the mission when she saw him in October 1945.  

The question that the Board now must address is whether the 
veteran's overflight of Hiroshima and Nagasaki on August 13, 
1945, qualifies as participation in the "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946," as set forth in 38 C.F.R. § 3.309(d)(3)(ii)(B).  
Under 38 C.F.R. § 3.309(d)(3)(vi), the term "occupation of 
Hiroshima or Nagasaki, Japan, by United States forces" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki, Japan, which were required 
to perform or support military occupation functions such as 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials.  The 
veteran's flight on August 13 was within the specified time 
period, and as an overflight was within the 10 miles of the 
city limits of both cities.  The veteran's flight log, 
certified correct by the veteran in August 1945 and approved 
by his squadron's executive officer, confirms that the flight 
was an official military duty, and the photo-reconnaissance 
arguably supported military occupation functions such as 
occupation of territory, demilitarization of the Japanese 
military and rehabilitation of the infrastructure, all 
military occupation functions listed in the regulation.  The 
Board finds that the veteran's actions qualify as a 
"radiation-risk activity" as defined at 38 C.F.R. 
§ 3.309(d)(3) and that he is, therefore, a "radiation-
exposed" veteran under that regulation.  

As the record includes no evidence that indicates an 
alternative etiology of the veteran's CML, there is no basis 
under 38 C.F.R. § 3.307(d) for rebuttal of service incurrence 
of that disease.  The Board therefore concludes that as the 
veteran is a "radiation-exposed" veteran under 38 C.F.R. 
§ 3.309(d), his CML, which is a leukemia listed in 38 C.F.R. 
§ 3.309(d)(2), may be presumed to have been incurred during 
his World War II service.  


ORDER

Service connection for chronic myelogenous leukemia is 
granted.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

